     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.897 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     MILISSA ANN SARGENT,                                      Case No. 20-cv-1296-MMA (RBB)
12                                              Plaintiff,
                                                                 ORDER GRANTING DEFENDANTS’
13     v.                                                        MOTION FOR JUDGMENT ON THE
                                                                 PLEADINGS
14     SOUTHERN CALIFORNIA EDISON
       401(k) SAVINGS PLAN, et al.,
15                                                               [Doc. No. 18]
                                             Defendants.
16
17
18             Milissa Ann Sargent (“Plaintiff”) seeks relief under the Employee Retirement
19    Income Security Act of 1974 (“ERISA”). Doc. No. 1 (“Compl.”).1 Defendants Edison
20    401(k) Savings Plan (“Plan”), Southern California Edison Company Benefits Committee
21    (“Committee”), Plan Administrator of the Edison 401(k) Savings Plan (“Plan
22    Administrator”), and Southern California Edison Company (“Company” or “SEC”)
23    (collectively, “Defendants”)2 move for judgment on the pleadings pursuant to Federal
24
25    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.
26
      2
        Plaintiff refers to several of these Defendant-entities using slightly different names. See Compl. In
27    their motion, Defendants note that several of the entities were incorrectly named. See Doc. No. 18 at 2.
      In her opposition to Defendants’ motion, Plaintiff refers to Defendants using their preferred names. See
28    Doc. No. 20 at 6. Accordingly, the Court adopts Defendants’ entity names preferred by Defendants and

                                                             1
                                                                                           20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.898 Page 2 of 19



 1    Rule of Civil Procedure 12(c). See Doc. No. 18. Plaintiff filed an opposition to
 2    Defendants’ motion, and Defendants replied. See Doc. Nos. 20, 21. The Court found the
 3    matter suitable for determination on the papers and without oral argument pursuant to
 4    Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 22.
 5    For the reasons set forth below, the Court GRANTS Defendants’ motion.
 6                                                I. BACKGROUND3
 7           Plaintiff’s action arises from “the wrongful denial of benefits due and owing to her
 8    under the Plan.” Compl. ¶ 5.
 9           When Plaintiff and Greg Sargent’s (“Mr. Sargent”) marriage dissolved in 2008,
10    they entered into a marital settlement agreement (“MSA”). Id. ¶ 12; see also id. ¶ 2.
11    Pursuant to the MSA, “Plaintiff was awarded and is entitled to a portion of Mr. Sargent’s
12    benefits under the Plan.” Id. ¶ 13. In March 2008, Mr. Sargent provided a copy of the
13    MSA to the Plan Administrator, who accepted the MSA as a “valid qualified domestic
14    relations order (‘QDRO’).” Id. ¶ 14.4 Defendants did not notify Plaintiff that the MSA
15    was accepted as a QDRO or that “a purported ‘domestic relations order’ had been
16    submitted to them for division of Mr. Sargent’s benefits under the Plan dictating that a
17
18
19    subsequently used by Plaintiff. See Sargent v. S. California Edison 401(k) Sav. Plan, No. 20-CV-1296-
      MMA (RBB), 2020 WL 6060411, at *1 n.2 (S.D. Cal. Oct. 14, 2020) (Doc. No. 16 at 2 n.2).
20
      3
21     Because this matter is before the Court on a motion for judgment on the pleadings, the Court must
      accept as true the allegations set forth in the complaint and treat as false the allegations set forth in the
22    answer that contradict the plaintiff’s allegations. See Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298,
      1301 n.2 (9th Cir. 1992). Accordingly, given that the Complaint remains the operative pleading, the
23    Court repeats the background section provided in the Court’s previous dismissal order where
      appropriate. See Doc. No. 16 at 2–4.
24
      4
25      In their instant motion, Defendants seek to incorporate by reference various documents attached to
      their previous motion to dismiss. See Doc. No. 18 at 7, 7 n.1. To the extent the Court considers or relies
26    upon “the MSA, QDRO, the Plan document, and other materials cited herein in the Complaint,” Doc.
      No. 8 at 4–5 n.2, the Court “finds that it may consider the documents under the incorporation-by-
27    reference doctrine because these claim-related documents are extensively relied upon by Plaintiff in her
      Complaint or otherwise form the basis of her ERISA claims and she does not challenge the documents’
28    authenticity.” Sargent, 2020 WL 6060411, at *1 n.5 (Doc. No. 16 at 3 n.5).

                                                            2
                                                                                             20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.899 Page 3 of 19



 1    portion thereof to be assigned to Plaintiff.” Id. ¶ 15. Further, Defendants did not notify
 2    Plaintiff of the Plan’s “written procedures for determining the ‘qualified’ status of a
 3    domestic relations order” or notify Plaintiff “how she would like to elect her awarded
 4    portion of the benefits under the Plan to be paid and/or distributed to her.” Id. ¶¶ 16, 17.
 5          Based on the MSA, Plaintiff filed a claim for benefits under the Plan on March 20,
 6    2019. Id. ¶ 19; Doc. No. 8-1 at 26 (claim request). The Committee denied Plaintiff’s
 7    claim on June 17, 2019. Compl. ¶ 20; Doc. No. 8-2 at 44–53 (claim denial). Plaintiff
 8    subsequently appealed the Committee’s denial, and the Committee denied the appeal on
 9    December 3, 2019. Compl. ¶¶ 21–22; Doc. No. 8-2 at 72–76 (appeal denial). In issuing
10    its denial of Plaintiff’s claim and appeal, the Committee asserted that “the benefits
11    awarded Plaintiff have already been paid and/or distributed in some manner to Plaintiff.”
12    Compl. ¶ 23. However, Plaintiff alleges that the Committee failed to provide any proof
13    that the benefits were paid or distributed to Plaintiff, and none of the benefits awarded to
14    Plaintiff under the Plan have been paid or distributed to Plaintiff. Id. ¶¶ 23–34.
15          Plaintiff filed this action on July 10, 2020. See generally id. Plaintiff brought
16    three causes of action against Defendants: (1) an ERISA claim for benefits pursuant to 29
17    U.S.C. § 1132(a)(1)(B); (2) an ERISA breach of fiduciary duty claim pursuant to 29
18    U.S.C. §§ 1104, 1132(a)(3); and (3) declaratory relief. See id. ¶¶ 27–56. Defendants
19    moved to dismiss each cause of action under contractual or statutory limitations grounds
20    pursuant to ERISA and Federal Rule of Civil Procedure 12(b)(6). See Doc. No 8. The
21    Court granted in part and denied in part Defendants’ motion. See Doc. No. 16. In
22    particular, the Court dismissed Plaintiff’s § 1132(a)(1)(B) benefits claim without leave to
23    amend because it was time-barred. See id. at 12, 20. Plaintiff’s § 1132(a)(3) breach of
24    fiduciary duty and its derivative declaratory relief claim remained. Id. at 20. The parties
25    did not argue whether Plaintiff pleaded sufficient facts to sustain a plausible § 1132(a)(3)
26    claim, so the Court refrained from addressing the issue. See id. at 19. Defendants then
27    filed an Answer to Plaintiff’s Complaint. See Doc. No. 17.
28

                                                    3
                                                                                20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.900 Page 4 of 19



 1          Defendants now move for judgment on the pleadings pursuant to Federal Rule of
 2    Civil Procedure 12(c). See Doc. No. 18. Defendants argue that Plaintiff fails to state a
 3    claim upon which relief may be granted under ERISA and, thus, the remaining causes of
 4    action should be dismissed. See id. at 2, 8–9.
 5                                       II. LEGAL STANDARD
 6          Pursuant to Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are
 7    closed—but early enough not to delay trial—a party may move for judgment on the
 8    pleadings.” Fed. R. Civ. P. 12(c). In assessing a Rule 12(c) motion, courts accept the
 9    complaint’s allegations as true and treat the answer’s allegations that contradict the
10    complaint’s allegations as false. See Hoeft v. Tucson Unified Sch. Dist., 967 F.2d at 1301
11    n.2. In reviewing a Rule 12(c) motion, courts must construe factual allegations in the
12    light most favorable to plaintiffs. See id. “Judgment on the pleadings is properly granted
13    when, accepting all factual allegations in the complaint as true, there is no issue of
14    material fact in dispute, and the moving party is entitled to judgment as a matter of law.”
15    Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (brackets omitted) (quoting
16    Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009)). “Analysis under Rule 12(c) is
17    ‘substantially identical’ to analysis under Rule 12(b)(6) because, under both rules, ‘a
18    court must determine whether the facts alleged in the complaint, taken as true, entitle the
19    plaintiff to a legal remedy.’” Id. (quoting Brooks v. Dunlop Mfg. Inc., No. C 10-04341
20    CRB, 2011 WL 6140912, at *3 (N.D. Cal. Dec. 9, 2011)).
21          A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
22    v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain
23    statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
24    8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
25    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also
26    Fed. R. Civ. P. 12(b)(6). The plausibility standard demands more than a “formulaic
27    recitation of the elements of a cause of action,” or “‘naked assertions’ devoid of ‘further
28    factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

                                                    4
                                                                                20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.901 Page 5 of 19



 1    550 U.S. at 555, 557). Instead, the complaint “must contain sufficient allegations of
 2    underlying facts to give fair notice and to enable the opposing party to defend itself
 3    effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
 4          In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
 5    of all factual allegations and must construe them in the light most favorable to the
 6    nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996)
 7    (citing Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337, 1340 (9th Cir. 1995)). The court need
 8    not take legal conclusions as true merely because they are cast in the form of factual
 9    allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (quoting W. Min.
10    Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Similarly, “conclusory allegations
11    of law and unwarranted inferences are not sufficient to defeat a motion to dismiss.”
12    Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
13          In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
14    look beyond the complaint for additional facts. See United States v. Ritchie, 342 F.3d
15    903, 907-08 (9th Cir. 2003). “A court may, however, consider certain materials—
16    documents attached to the complaint, documents incorporated by reference in the
17    complaint, or matters of judicial notice—without converting the motion to dismiss into a
18    motion for summary judgment.” Id. at 908; see also Lee v. City of Los Angeles, 250 F.3d
19    668, 688 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of Santa
20    Clara, 307 F.3d 1119, 1125–26 (9th Cir. 2002). “However, [courts] are not required to
21    accept as true conclusory allegations which are contradicted by documents referred to in
22    the complaint.” Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295–96 (9th Cir. 1998)
23    (citing In re Stac Electronics Securities Litigation, 89 F.3d 1399, 1403 (9th Cir. 1996)).
24          Where dismissal is appropriate, a court should grant leave to amend unless the
25    plaintiff could not possibly cure the defects in the pleading. Knappenberger v. City of
26    Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203 F.3d 1122, 1127
27    (9th Cir. 2000)).
28                                         III. DISCUSSION

                                                    5
                                                                               20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.902 Page 6 of 19



 1            Plaintiff’s remaining two causes of action are (1) an ERISA breach of fiduciary
 2    duty claim against the Committee, the Plan Administrator, and the Company and (2) a
 3    derivative declaratory relief claim. Compl. ¶¶ 38–50. The Court considers each claim in
 4    turn.
 5    A. ERISA Breach of Fiduciary Duty Pursuant to 29 U.S.C. §§ 1104, 1132(a)(3)
 6            Defendants argue that Plaintiff fails to state a claim for injunctive relief because
 7    Plaintiff’s claim fails to allege irreparable harm, inadequate relief at law, and future harm.
 8    See Doc. No. 18 at 11–13; see also Doc. No. 20 at 8–9. Defendants further assert that
 9    Plaintiff’s sought injunctive relief claim fails because it is a duplicative remedy to
10    Plaintiff’s dismissed § 1132(a)(1)(B) claim. See Doc. No. 18 at 13–14; see also Doc. No.
11    21 at 2–3, 6. Similarly, Defendants contend that Plaintiff’s claim for equitable monetary
12    relief is duplicative in light of the Court’s dismissal of her § 1132(a)(1)(B) claim. See
13    Doc. No. 18 at 15, 18. Additionally, rebutting Plaintiff’s argument that Defendants
14    concealed facts about the distribution of Plan benefits, see Doc. No. 20 at 7, 13, 15, 15
15    n.8, Defendants reply there are no allegations of concealment in the Complaint and
16    Plaintiff should not be allowed to raise this issue for the first time in opposition to the
17    instant motion. See Doc. No. 21 at 6.
18            Plaintiff responds that the fiduciary duty claim is properly pleaded as an alternative
19    theory of recovery. See Doc. No. 20 at 10–11, 13. Plaintiff notes that any potential for
20    duplicative recovery is mitigated because of the Court’s dismissal of her § 1132(a)(1)(B)
21    claim. See id. at 11, 13, 19, 22–23. In arguing that Defendants should be enjoined from
22    engaging in misconduct, Plaintiff asserts that the Committee’s “arbitrar[y] and
23    capricious[]” denials of her claim and appeal were based on no supportable evidence and,
24    thus, constituted a breach of their fiduciary duties. Id. at 14; see also id. at 19. Plaintiff
25    further asserts that denial of paying ERISA benefits constitutes a basis for finding
26    irreparable harm. See id. at 17.
27
28

                                                      6
                                                                                  20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.903 Page 7 of 19



 1          The Court proceeds by assessing the current scope of Plaintiff’s fiduciary duty
 2    claim, whether she pleads sufficient facts to support her claim, and whether her
 3    allegations can sustain her requested relief.
 4          1. Status of Plaintiff’s Fiduciary Duty Claim
 5          As a threshold matter, the parties disagree over what parts of Plaintiff’s fiduciary
 6    duty claim remain. Plaintiff argues that Defendants’ alleged failure to notify or provide
 7    information to Plaintiff regarding the Plan “necessarily implies a form of ‘concealment.’”
 8    Doc. No. 20 at 15 n.8 (referring to the allegations at Compl. ¶¶ 42–45 and 29 U.S.C.
 9    § 1113); see also id. at 7, 13, 15. Plaintiff appears to argue that concealment tolls
10    Defendants’ alleged conduct from 2008 until 2019 when Plaintiff discussed the issue
11    during her internal claim and appeal. See id. at 15 n.8. Defendants respond that Plaintiff
12    cannot argue concealment for the first time here to toll the alleged 2008 actions. See
13    Doc. No. 21 at 6. Defendants argue that Plaintiff fails to allege concealment in her
14    Complaint. Moreover, Defendants contend that the Court found the alleged 2008 conduct
15    to be time-barred in its previous order ruling on the motion to dismiss. Id. at 7 (quoting
16    Doc. No. 16 at 18).
17          The Court’s previous order outlined the statute of limitations for breach of a
18    fiduciary duty under ERISA. See Doc. No. 16 at 17. Actions for breach of a fiduciary
19    duty under ERISA “must be filed within one of three time periods, each with different
20    triggering events.” Intel Corp. Inv. Policy Comm. v. Sulyma, 140 S. Ct. 768, 774 (2020).
21    The third period “applies ‘in the case of fraud or concealment.’” Id. (quoting 29 U.S.C.
22    § 1113). The period “begins when the plaintiff discovers the alleged breach,” and the
23    plaintiff must file the action within six years of “the date of discovery.” Id. (quoting 29
24    U.S.C. § 1113).
25          To run the statute of limitations under concealment grounds, the plaintiff must
26    allege “affirmative steps of concealment.” Yamauchi v. Cotterman, 84 F. Supp. 3d 993,
27    1006 (N.D. Cal. 2015). “The ‘fraud or concealment’ exception . . . does not apply simply
28    because an ERISA fiduciary fails to disclose material information.” Id. (quoting DeFazio

                                                      7
                                                                                20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.904 Page 8 of 19



 1    v. Hollister, Inc., 636 F. Supp. 2d 1045, 1058 (E.D. Cal. 2009) (citing Kanawi v. Bechtel
 2    Corp., 590 F. Supp. 2d 1213, 1226 (N.D. Cal. 2008)); see also Barker v. Am. Mobil
 3    Power Corp., 64 F.3d 1397, 1401–02 (9th Cir. 1995) (holding that the plaintiffs’ claim
 4    did not fall within the “fraud or concealment” exception because they failed to produce
 5    “evidence of affirmative steps” of concealment). The exception “only applies when a
 6    defendant has ‘taken steps to hide [its] breach of fiduciary duty.’” Guenther v. Lockheed
 7    Martin Corp., 972 F.3d 1043, 1057 (9th Cir. 2020) (quoting Barker, 64 F.3d at 1402).
 8    The plaintiff carries the burden to show the defendant’s affirmative conduct “would . . .
 9    lead a reasonable person to believe that he did not have a claim for relief.” Id. (quoting
10    Barker, 64 F.3d at 1402) (citing Hexcel Corp. v. Ineos Polymers, Inc., 681 F.3d 1055,
11    1060 (9th Cir. 2012)).
12          Opposing Defendants’ previous motion to dismiss, Plaintiff argued that her claim
13    was timely under § 1113(1) and § 1113(2). See Doc. No. 11 at 19–30. Notably, Plaintiff
14    failed to argue that the claim was timely under the “fraud or concealment” exception
15    despite delving into every other subsection of § 1113. In particular, Plaintiff explicitly
16    narrowed the scope of her claim to help her claim survive. The Court quotes from its
17    previous order:
18
19          Here, Plaintiff alleges several actions that breached Defendants’ fiduciary
            duties, some of which appear to involve breaches occurring in or around
20
            2008. However, in her opposition brief, Plaintiff clarifies and emphasizes
21          that the alleged breach “arises out of the arbitrary and capricious denial of
            Plaintiff’s claim for benefits and . . . denial of Plaintiff’s appeal of that
22
            decision in 2019.” Thus, the Court narrows its analysis to the allegations
23          surrounding Plaintiff’s claim and appeal denial.
24
25
26
27
28

                                                    8
                                                                                20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.905 Page 9 of 19



 1    Doc. No. 16 at 18 (citations omitted) (quoting Doc. No. 11 at 19) (citing Compl. ¶¶ 42–
 2    45); see also Doc. No 11 at 19, 21–22, 22, 23, 26, 27, 28, 29. 5 The Court found that
 3    “[b]ecause Plaintiff’s allegations center on the fiduciaries’ breaches surrounding the 2019
 4    claim and appeal denials, Plaintiff’s fiduciary breach claim is not time-barred under
 5    § 1113’s six-year or three-year limitations periods.” Doc. No. 16 at 19. The Court will
 6    not permit Plaintiff to broaden the scope of her claim to survive dismissal on the claim’s
 7    substance when she previously narrowed the scope of her claim to survive dismissal on
 8    statute of limitations grounds. Cf. Ramirez v. City of Buena Park, 560 F.3d 1012, 1026
 9    (9th Cir. 2009) (quoting Davis v. City of Las Vegas, 478 F.3d 1048, 1058 (9th Cir. 2007))
10    (“A party abandons an issue when it has a full and fair opportunity to ventilate its views
11    with respect to an issue and instead chooses a position that removes the issue from the
12    case.”). Such artful repositioning will not be entertained. Accordingly, the Court’s
13    previous order permitted Plaintiff’s fiduciary duty claim to go forward because it was not
14    time-barred and limited—based on Plaintiff’s own representations—to Defendants’
15    denial of benefits in 2019.
16           In addition to failing to raise the “fraud or concealment” exception in opposing
17    Defendants’ motion to dismiss and narrowing her claim, Plaintiff has failed to plead facts
18    showing how Defendants took affirmative steps to hide their breach of fiduciary duty.
19    Plaintiff’s allegations surrounding 2008 aver that Defendants failed to “notify Plaintiff
20    that the MSA had been accepted as a valid QDRO under applicable laws, or that the
21
22
23    5
       Throughout her opposition to Defendants’ motion to dismiss, Plaintiff clearly narrowed her claim. For
      example, Plaintiff argued the following:
24
25           As noted throughout Plaintiff’s Complaint and this Opposition, Plaintiff’s breach of
             fiduciary duty claim arises out of the arbitrary and capricious manner in which the
26           Committee improperly and wrongfully denied Plaintiff the benefits due and owed to her
             under the Plan, which took place in 2019; it does not, as Defendants represent to the
27           Court, focus on the alleged issuance of checks in 2008.
28    Doc. No. 11 at 23.

                                                        9
                                                                                       20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.906 Page 10 of 19



 1     QDRO . . . had been submitted to them for division of Mr. Sargent’s benefits under the
 2     Plan with a portion thereof to be assigned to Plaintiff”; “send Plaintiff a copy, or
 3     otherwise notify Plaintiff, of the Plan’s written procedures for determining the ‘qualified’
 4     status of a domestic relations order as required by law”; “send Plaintiff any sort of
 5     request or notification concerning how she would like to elect her awarded portion of the
 6     benefits under the Plan to be paid and/or distributed to her”; or, otherwise before 2019,
 7     provide Plaintiff with information about “the division of Mr. Sargent’s benefits under the
 8     Plan and Plaintiff’s award to a portion of such benefits, and the alleged assignment and
 9     payment and/or distribution of such awarded portion of the benefits thereunder . . . or that
10     such awarded portion of such benefits had been paid and/or distributed to her.” Compl.
11     ¶¶ 42, 43, 44, 45. Plaintiff’s allegations merely show that Defendants’ failed to disclose
12     material information. Plaintiff does not show how Defendants took affirmative steps to
13     hide a breach of fiduciary duty. A mere failure to disclose information falls short of
14     showing affirmative steps of concealment. See Guenther, 972 F.3d at 1057; Barker, 64
15     F.3d at 1401–02; Yamauchi, 84 F. Supp. 3d at 1006. Therefore—even if the Court were
16     to entertain Plaintiff’s concealment argument—Plaintiff has not carried her burden to toll
17     her fiduciary breach claim under § 1113’s “fraud or concealment” exception.
18           Accordingly, Plaintiff’s fiduciary breach claim survived dismissal on statute
19     limitations grounds to the extent it was premised on “the arbitrary and capricious denial
20     of Plaintiff’s claim for benefits and . . . denial of Plaintiff’s appeal of that decision in
21     2019.” Doc. No. 16 at 18 (emphasis omitted) (quoting Doc. No. 11 at 19). After
22     assessing the scope of Plaintiff’s fiduciary duty claim, the Court proceeds to apply the
23     Rule 12(c) standard to determine whether Plaintiff states a viable claim.
24           2. Whether Plaintiff States a Viable Claim
25           The Court now turns to whether Plaintiff has alleged her breach of fiduciary duty
26     claim with respect to the “the arbitrary and capricious denial” of benefits.
27           A participant, beneficiary, or fiduciary may bring a civil action “(A) to enjoin any
28     act or practice which violates any provision of this subchapter or the terms of the plan, or

                                                      10
                                                                                    20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.907 Page 11 of 19



 1     (B) to obtain other appropriate equitable relief (i) to redress such violations or (ii) to
 2     enforce any provisions of this subchapter or the terms of the plan.” 29 U.S.C.
 3     § 1132(a)(3). The Supreme Court interpreted “appropriate equitable relief” to mean
 4     “where Congress elsewhere provided adequate relief for a beneficiary’s injury, there will
 5     likely be no need for further equitable relief, in which case such relief normally would
 6     not be ‘appropriate.’” Varity Corp. v. Howe, 516 U.S. 489, 515 (1996); see also Moyle v.
 7     Liberty Mut. Ret. Ben. Plan, 823 F.3d 948, 959 (9th Cir. 2016) (“Courts have
 8     subsequently interpreted Varity to mean that equitable relief under § 1132(a)(3) is not
 9     available if § 1132(a)(1)(B) provides an adequate remedy.”). To state a claim for an
10     ERISA breach of fiduciary duty under § 1132(a)(3), a plaintiff must allege the following
11     elements: (1) the defendant was an ERISA fiduciary under the plan, (2) the defendant
12     breached its ERISA-imposed fiduciary duty, and (3) the breach caused harm to the
13     plaintiff. See Mathews v. Chevron Corp., 362 F.3d 1172, 1178 (9th Cir. 2004) (quoting
14     Varity Corp., 516 U.S. at 498, 506); LYMS, Inc. v. Millimaki, No. 08-cv-1210-GPC-NLS,
15     2013 WL 1147534, at *9 (S.D. Cal. Mar. 19, 2013) (citing Brosted v. Unum Life Ins. Co.
16     of Am., 421 F.3d 459, 465 (7th Cir. 2005)).
17           Plaintiff presents some of the following allegations regarding the arbitrary and
18     capricious denial of benefits:
19
20           23. Defendant Committee alleges in its denial of Plaintiff[’]s
             administrative claim and appeal that the benefits awarded [to] Plaintiff have
21
             already been paid and/or distributed in some manner to Plaintiff; however, in
22           its denial of Plaintiff’s administrative claim and appeal, Defendant
             Committee has utterly failed to provide any definitive proof that such
23
             benefits were in fact actually paid and/or distributed to Plaintiff in any
24           manner.
25
             24. Indeed, none of [the] benefits awarded [to] Plaintiff under the Plan
26           pursuant to the MSA (and the QDRO which, upon information and belief,
             and based thereon alleged, was accepted by the Defendants to be a valid and
27
             “qualified” domestic relations order) have in fact been paid and/or
28

                                                      11
                                                                                   20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.908 Page 12 of 19



 1            distributed in any manner whatsoever to Plaintiff, nor have such been
              received by Plaintiff at any time.
 2
 3            [. . . ]
 4
              47. Most of all, the Committee’s arbitrary and capricious denial—based
 5            on no evidence whatsoever that the Plan benefits in dispute were ever paid
              and/or distributed to Plaintiff at any time—of Plaintiff’s administrative claim
 6
              and appeal for the Plan benefits rightfully due and owing to her pursuant to
 7            the MSA/QDRO constitutes, at a minimum, a failure on the part of the
              Committee: (a) to act in the interest of Plaintiff for the exclusive purpose of
 8
              providing her Plan benefits rightfully due and owing to her pursuant to the
 9            MSA/QDRO; (b) to discharge its duties with the care, skill, prudence, and
              diligence required of it under the circumstances; and/or (c) to act in
10
              accordance with documents and instruments governing the Plan.
11
12     Compl. ¶¶ 23–24, 47. After Plaintiff narrowed her claim, these allegations boil down to
13     the following: Defendants’ arbitrary and capricious denial of benefits breached their
14     fiduciary duty to Plaintiff because the denial was based on no evidence that the benefits
15     were ever paid to Plaintiff. In particular, Plaintiff claims Defendants breached their
16     fiduciary duties of loyalty, care, and management. See id. ¶ 47.
17                       i. Whether Plaintiff Alleges Sufficient Facts to Sustain Her Claim
18            In assessing Plaintiff’s claim for breach of fiduciary duty under ERISA, the Court
19     first examines whether she pleads sufficient facts to sustain a plausible claim.
20            In analyzing the viability of Plaintiff’s claim, the Court must put aside conclusory
21     allegations and formulaic recitations of a claim’s elements. See Iqbal, 556 U.S. at 678
22     (quoting Twombly, 550 U.S. at 555, 557).6 Taking this principle into consideration, the
23     Court finds that Plaintiff’s claim that the denial of benefits was “arbitrary and
24     capricious,” Compl. ¶ 47, is conclusory. Cf. Baluch v. Kerry, No. CV 16-1094-GHK
25
26
       6
         The Court declines to apply the outdated and abrogated Conley “no set of facts” pleading standard
27     relied upon by Plaintiff. Compare Doc. No. 20 at 8, with Twombly, 550 U.S. at 562–53, Henry v.
       Adventist Health Castle Med. Ctr., 970 F.3d 1126, 1132 (9th Cir. 2020), and Cafasso, U.S. ex rel. v.
28     Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 n.6 (9th Cir. 2011).

                                                          12
                                                                                          20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.909 Page 13 of 19



 1     (JCx), 2016 WL 10988655, at *4 (C.D. Cal. July 6, 2016) (finding that the plaintiff did
 2     not show the government acted in bad faith in denying a visa, in part, where the plaintiff
 3     alleged the denial was “arbitrary and capricious” because such labels are “conclusory”
 4     and “lack any factual underpinnings”). Additionally, the itemized alleged breaches of
 5     loyalty, care, and management, see Compl. ¶ 47, are similarly conclusory. They closely
 6     parallel the language of an ERISA section addressing the standard of care for fiduciaries:
 7     “a fiduciary shall discharge his duties with respect to a plan solely in the interest of the
 8     participants and beneficiaries and . . . (A) for the exclusive purpose of . . . providing
 9     benefits to participants and their beneficiaries”; “(B) with the care, skill, prudence, and
10     diligence under the circumstances”; and “(D) in accordance with the documents and
11     instruments governing the plan.” 29 U.S.C. § 1104 (a)(1). The itemized list in paragraph
12     forty-seven of the Complaint is a mere recitation of how fiduciaries should discharge
13     their duties under § 1104. Compare Compl. ¶ 47, with 29 U.S.C. § 1104 (a)(1).
14     Plaintiff’s Complaint lacks facts showing how Defendants’ claim denial was not solely in
15     the interest and for the exclusive purpose of providing benefits to Plaintiff; was not issued
16     with care, skill, prudence, and diligence; or was not in accordance with the Plan.
17           Plaintiff rests her claim on the allegation that Defendants’ denial of benefits was
18     “based on no evidence whatsoever that the Plan benefits in dispute were ever paid and/or
19     distributed to Plaintiff at any time.” Compl. ¶ 47. A court does not accept as true
20     allegations contradicted by documents referred to in a complaint. See Seven Arts Filmed
21     Entm’t Ltd. v. Content Media Corp. PLC, 733 F.3d 1251, 1254 (9th Cir. 2013) (citing
22     Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010)); Steckman, 143
23     F.3d at 1295–96 (citing In re Stac Electronics Securities Litigation, 89 F.3d at 1403).
24     Although Plaintiff pleads a clear fact regarding the lack of evidence, which the Court
25     must otherwise assume as true, the Court does not accept the allegation’s truth where it is
26     contradicted by the claim and appeal denials, which are referenced in the Complaint and
27     considered under the incorporation-by-reference doctrine. See Compl. ¶¶ 20, 22; Doc.
28     No. 16 at 3 n.5; supra note 4.

                                                     13
                                                                                  20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.910 Page 14 of 19



 1           The Court declines to delve into the substance of whether the claim and appeal
 2     denials were proper or the strength of Defendants’ proffered evidence at this stage of the
 3     litigation. Rather, the Court merely examines whether the denials were based on “no
 4     evidence.” The Plan Administrator pointed to the following evidence of a benefit
 5     distribution: the 1099-R form from January 2009, the June 2008 quarterly statement, and
 6     two checks cashed in May and June 2008. See Doc. No. 8-2 at 44–53 (claim denial).
 7     The Plan Administrator further noted that the claim was untimely. Id. After Plaintiff
 8     appealed and after noting the untimeliness of the claim, the Committee pointed to similar
 9     evidence in denying Plaintiff’s appeal. Doc. No. 8-2 at 72–76 (appeal denial). Glancing
10     at the claim and appeal denials clearly reveal that the denials were based on at least some
11     evidence. Therefore, Plaintiff’s allegation that the denials of her claim were based on no
12     evidence is contradicted by documents incorporated into her Complaint. Cf. Int’l Game
13     Tech., Inc. v. Fed. Ins. Co., No. 3:13-cv-00026-RCJ-WGC, 2014 WL 580876, at *8 (D.
14     Nev. Feb. 13, 2014) (dismissing a claim for breach of the implied covenant of good faith
15     and fair dealing where the plaintiff’s allegations were conclusory or contradicted by a
16     document incorporated by reference).
17           In sum, considering how the allegations stand after Plaintiff narrowed her claim,
18     the Court finds the Complaint lacks facts revealing how Defendants breached their
19     fiduciary duty by simply denying Plaintiff’s claim and appeal in 2019. For example,
20     Plaintiff does not show how the denials mislead her, misrepresented the Plan’s terms, or
21     involved a failure to convey information. See Schuman v. Microchip Tech. Inc., 302 F.
22     Supp. 3d 1101, 1115–16 (N.D. Cal. 2018) (quoting King v. Blue Cross & Blue Shield of
23     Illinois, 871 F.3d 730, 744 (9th Cir. 2017)) (noting some circumstances that constitute
24     breach of ERISA fiduciary duties). Plaintiff does not demonstrate how the claim and
25     appeal denials—in of themselves—undermined Defendants’ duty of loyalty to act in
26     Plaintiff’s interest or benefit, duty of care in executing their obligations, or duty of
27     management to act pursuant to the Plan and ERISA. See 29 U.S.C. § 1104(a)(1); see also
28     Rodriguez v. Prudential Ins. Co. of Am., No. 3:18-cv-5674-RBL, 2019 WL 1040406, at

                                                      14
                                                                                   20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.911 Page 15 of 19



 1     *2 (W.D. Wash. Mar. 5, 2019) (quoting Nielsen v. Unum Life Ins. Co. of Am., 58 F. Supp.
 2     3d 1152, 1165 (W.D. Wash. 2014)) (“To state a claim for breach of fiduciary duties
 3     under ERISA, ‘a plaintiff must allege that the denial of benefits is part of a larger
 4     systemic breach of fiduciary obligations in order to advance a claim for breach of
 5     fiduciary duty based on the denial of his individual benefits.’”).
 6           The Court finds that Plaintiff does not sufficiently allege that Defendants breached
 7     their fiduciary duties under ERISA. Therefore, Plaintiff has not pleaded an act or
 8     practice that violates ERISA or the Plan under § 1132(a)(3).
 9                  ii. Whether Plaintiff Presents a Claim that Entitles Her to Equitable
10                  Relief
11           Regardless of whether Plaintiff pleads sufficient facts to sustain a claim for breach
12     of fiduciary duty under ERISA, the Court turns to whether Plaintiff’s claim—if properly
13     pleaded—entitles Plaintiff to her sought relief. The parties dispute whether Plaintiff’s
14     § 1132(a)(3) fiduciary claim is duplicative of her dismissed § 1132(a)(1)(B) benefits
15     claim. See Doc. No. 18 at 13–18; Doc. No. 20 at 18–25; Doc. No. 21 at 2–6.
16           Section 1132(a)(3) permits a beneficiary to bring suit to seek relief for individual
17     beneficiaries harmed by a breach of fiduciary duty. See Castillo v. Metro. Life Ins. Co.,
18     970 F.3d 1224, 1229 (9th Cir. 2020) (quoting Varity Corp., 516 U.S. at 492). An
19     individual plaintiff bringing a § 1132(a)(3) claim “may seek ‘appropriate equitable
20     relief,’ which refers to ‘“those categories of relief” that, traditionally speaking (i.e., prior
21     to the merger of law and equity) “were typically available in equity.”’” Id. (quoting
22     CIGNA Corp. v. Amara, 563 U.S. 421, 439 (2011)). Section 1132(a)(3) is a “‘catchall’
23     provision that acts as a safety net, offering appropriate equitable relief for injuries caused
24     by violations that § 1132 does not elsewhere adequately remedy.” Moyle, 823 F.3d at
25     959 (brackets omitted) (quoting Varity Corp., 516 U.S. at 512). “Thus, a claimant may
26     not bring a claim for denial of benefits under § 1132(a)(3) when a claim under
27     § 1132(a)(1)(B) will afford adequate relief. Claims under § 1132(a)(1)(B) and
28     § 1132(a)(3), however, ‘may proceed simultaneously so long as there is no double

                                                      15
                                                                                    20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.912 Page 16 of 19



 1     recovery.’” Castillo, 970 F.3d at 1229 (quoting Moyle, 823 F.3d at 961). Section
 2     1132(a)(1)(B) and § 1132(a)(3) claims can proceed concurrently—as alternative
 3     remedies—if they seek nonduplicative, distinct remedies. See Moyle, 823 F.3d at 961.
 4           Irrespective of Defendants’ objections to Plaintiff requesting substantially
 5     duplicative remedies under § 1132(a)(1)(B) and § 1132(a)(3), Plaintiff cannot receive
 6     duplicative remedies. Previously, the Court dismissed Plaintiff’s § 1132(a)(1)(B) claim
 7     without leave to amend because the claim was time-barred. See Doc. No. 16 at 12, 20.
 8     Thus, it is impossible for Plaintiff to be placed in a position to recover duplicative
 9     remedies because the two claims are no longer proceeding simultaneously—only the one
10     fiduciary breach cause of action remains. See Moyle, 823 F.3d at 962 (“Here, Appellants
11     seek the payment of benefits under § 1132(a)(1)(B), but if that fails, Appellants seek an
12     equitable remedy for the breach of fiduciary duty to disclose under § 1132(a)(3). This is
13     permitted . . . .” (emphasis added)). However, whether Plaintiff can ultimately attain
14     equitable relief—in the form of injunctive relief or “other appropriate equitable relief”—
15     depends on the nature of her allegations that, as of now, do not state a claim for breach of
16     fiduciary duty under § 1132(a)(3). As her § 1132(a)(3) allegations currently stand,
17     Plaintiff essentially seeks payment of her unpaid benefits.
18           Under her dismissed § 1132(a)(1)(B) benefits claim, Plaintiff sought compensatory
19     damages equal to the amount of the unpaid benefits. See Compl. ¶¶ 37, 52. Under her
20     § 1132(a)(3) fiduciary claim, Plaintiff seeks “appropriate equitable relief” such as to
21     enjoin the acts underlying Defendants’ fiduciary breaches and “to make Plaintiff whole.”
22     See Compl. ¶¶ 48, 53. In opposing the motion, Plaintiff appears to clarify this sought
23     relief. Plaintiff argues that she seeks “to enjoin Defendants from abusing their discretion
24     and thus breaching their fiduciary duties, as evidenced by the arbitrary, capricious, and
25     unfair consideration of Plaintiff’s internal claim and appeal for benefits.” Doc. No. 20 at
26     21. Plaintiff further argues that she seeks equitable relief in the form of “equitable
27     monetary relief” and “any and all appropriately equitable relief available to her under
28     ERISA.” Id. at 22 n.11. Regardless of the phrasing, Plaintiff’s ultimate desired remedy

                                                     16
                                                                                  20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.913 Page 17 of 19



 1     boils down to the payment of the denied benefits that she alleges she never received from
 2     Defendants. See Compl. ¶ 47 (alleging that the failure to pay Plan benefits under the
 3     MSA/QDRO breached Defendants’ fiduciary duty); see also Depot, Inc. v. Caring for
 4     Montanans, Inc., 915 F.3d 643, 661 (9th Cir. 2019) (quoting Mathews, 362 F.3d at 1185)
 5     (“[W]e must ‘look to the “substance of the remedy sought rather than the label placed on
 6     that remedy.”’”).
 7           Section § 1132(a)(3) is a safety net to remedy injuries where § 1132 does not
 8     elsewhere provide an adequate remedy. Moyle, 823 F.3d at 959 (quoting Varity Corp.,
 9     516 U.S. at 512). Taking into consideration the current status of her Complaint, Plaintiff
10     pleads an injury that § 1132(a)(1)(B) adequately and clearly remedies. However,
11     § 1132(a)(1)(B) can no longer provide relief because Plaintiff did not file her claim
12     within the proper timeframe. See Doc. No. 16 at 12. The Court previously found
13     Plaintiff’s claim was untimely even under the equitable tolling doctrine. See id. at 10–12.
14     A § 1132(a)(3) fiduciary claim should not be used as an artifice to circumvent a time-
15     barred § 1132(a)(1)(B) claim for benefits absent facts alleging a plausible breach of
16     fiduciary duty. See Varity Corp., 516 U.S. at 515 (“[W]e should expect that where
17     Congress elsewhere provided adequate relief for a beneficiary’s injury, there will likely
18     be no need for further equitable relief, in which case such relief normally would not be
19     ‘appropriate.’” (emphasis added)); see also Wise v. Verizon Commc’ns, Inc., 600 F.3d
20     1180, 1190 (9th Cir. 2010) (“Because removal of the ERISA fiduciary is an available
21     remedy under §§ 1109(a) and 1132(a)(2), [the plaintiff] may not resort to this equitable
22     catchall provision to seek the same relief.”); Josef K. v. California Physicians’ Serv., No.
23     18-cv-06385-YGR, 2019 WL 2342245, at *8 (N.D. Cal. June 3, 2019) (“[Section
24     1132(a)(3)] has been characterized as a ‘catchall’ provision, and normally is invoked by a
25     plaintiff where relief is not provided elsewhere in the statute.” (emphasis added));
26     Filarsky v. Life Ins. Co. of N. Am., 391 F. Supp. 3d 928, 946 (N.D. Cal. 2019) (granting
27     the plaintiff’s motion for judgment as to his benefits claim but denying the motion as to
28     his § 1132(a)(3) claim where his breach of fiduciary duty theory was grounded in the

                                                    17
                                                                                20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.914 Page 18 of 19



 1     defendant’s refusal to pay benefits); Berman v. Microchip Tech. Inc., No. 17-cv-01864-
 2     HSG, 2018 WL 732667, at *11 (N.D. Cal. Feb. 6, 2018) (dismissing a portion of a claim
 3     for injunctive relief under § 1132(a)(3) where the claim was available under
 4     § 1132(a)(1)(B)). Therefore, Plaintiff currently has not alleged an injury entitling her to
 5     equitable relief under § 1132(a)(3).
 6           3. Conclusion
 7           Considering the current status of her allegations, Plaintiff has not pleaded a breach
 8     of fiduciary duty. See supra Section III.A.1; supra Section III.A.2.i. Because she does
 9     not plead a breach of fiduciary duty, Plaintiff does not state a claim entitling her to
10     injunctive or other equitable relief available under § 1132(a)(3). Accordingly, the Court
11     GRANTS Defendants’ motion and DISMISSES Plaintiff’s breach of fiduciary duty
12     claim with leave to amend.
13     B. Declaratory Relief
14           Defendants argue that Plaintiff’s claim for declaratory relief premised under
15     § 1132(a)(3) is barred. See Doc. No. 18 at 19; see also Doc. No. 21 at 10. Plaintiff
16     responds that the claim survives because she alleges a viable § 1132(a)(3) claim. See
17     Doc. No. 20 at 25.
18           Plaintiff’s declaratory relief claim is premised on her remaining ERISA claim. See
19     Compl. ¶ 50. Because Plaintiff does not state a claim for breach of fiduciary duty, she
20     does not state a claim for declaratory relief. See Circle v. W. Conference of Teamsters
21     Pension Tr., No. 3:17-cv-00313-YY, 2017 WL 4102490, at *3 (D. Or. Aug. 31, 2017),
22     report and recommendation adopted sub nom. Trina Circle v. W. Conference of
23     Teamsters Pension Tr., No. 3:17-cv-00313-YY, 2017 WL 4102584 (D. Or. Sept. 15,
24     2017) (“Plaintiff has attempted to assert stand-alone claims for declaratory judgment and
25     rescission. However, declaratory judgment and rescission are both remedies; they are not
26     separate claims or causes of action.”); Barkett v. Sentosa Properties LLC, No. 1:14-cv-
27     01698-LJO-JLT, 2015 WL 502319, at *18 (E.D. Cal. Feb. 5, 2015) (“[T]he Court notes
28     that declaratory relief is not an independent cause of action, but a remedy.”).

                                                     18
                                                                                  20-cv-1296-MMA (RBB)
     Case 3:20-cv-01296-MMA-RBB Document 25 Filed 02/02/21 PageID.915 Page 19 of 19



 1     Accordingly, the Court GRANTS Defendants’ motion and DISMISSES Plaintiff’s
 2     declaratory relief claim with leave to amend.
 3                                         IV. CONCLUSION
 4           For the foregoing reasons, the Court GRANTS Defendants’ motion for judgment
 5     on the pleadings and DISMISSES Plaintiff’s breach of fiduciary duty and declaratory
 6     relief claims without prejudice and with leave to amend. The Court declines to enter
 7     judgment at this time. Plaintiff must file an amended complaint curing the deficiencies
 8     noted herein on or before February 17, 2021.
 9           IT IS SO ORDERED.
10
11     Dated: February 2, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   19
                                                                              20-cv-1296-MMA (RBB)
